Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 21, 2018

The Court of Appeals hereby passes the following order:

A19E0028. WILSON v. PERKINS.

      Matthew Wilson has filed an emergency motion asking this Court to vacate a
December 11, 2018 Order, issued by the Superior Court of Cobb County. Wilson asks
this Court to exercise its inherent authority under Court of Appeals Rule 40 (b) and
order that the trial court comply with this Court’s Judgment in A17A1520. While
Wilson’s argument that the trial court has failed to comply with this Court’s March
2, 2018 Judgment in A17A1520 may have merit, his arguments do not present a
proper ground for the exercise of this Court’s inherent authority. Court of Appeals
Rule 40 (b) states that we may issue emergency
      orders or give such direction to the trial court as may be necessary to
      preserve jurisdiction of an appeal or to prevent the contested issue from
      becoming moot. This power shall be exercised sparingly. Generally, no
      order shall be made or direction given in an appeal until it has been
      docketed in this Court.
As this appeal has not been docketed, and action by this Court is not needed to
preserve this Court’s jurisdiction or to prevent a contested issue from becoming moot,
Wilson’s emergency motion is hereby DENIED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/21/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.